Citation Nr: 0809557	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating greater than 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Historically, a May 1978 rating decision granted service 
connection for hemorrhoids.

By rating action in January 2005 the then assigned 
noncompensable rating was increased to 10 percent effective 
October 5, 2004.  Pursuant to 38 C.F.R. § 4.30 (2007), the 
rating was increased to 100 percent from January 19, 2005, 
the date of a hemorrhoidectomy until March 1, 2005 at which 
time the noncompensable evaluation was restored.

By rating action in May 2005 the noncompensable rating for 
hemorrhoids was increased to 10 percent.  The Board also 
notes that by rating action in April 2006 a separate 10 
percent rating was granted for post operative perianal 
scarring.

The veteran was scheduled for a hearing before the Board in 
Washington, DC, in November 2007, but he failed to report and 
did not ask that the hearing be rescheduled. Therefore, his 
request for a hearing is considered withdrawn. See 38 C.F.R. 
§ 20.702 (e) (2007).


FINDING OF FACT

At no time during the appellate term have the veteran's 
hemorrhoids been productive of persistent bleeding and 
secondary anemia, or fissures.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7336 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2004, 
February 2006 and May 2007 correspondence, as well as in the 
April 2006 statement of the case, of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  The statement of the case informed the 
veteran of the specific rating criteria which would provide a 
basis for an increased rating. VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The April 2006 statement of 
the case informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claim was 
subsequently readjudicated in an August 2006 supplemental 
statement of the case.  The May 2007 letter provided adequate 
notice of how effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Criteria

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted for mild or moderate 
hemorrhoids. A 10 percent rating is warranted where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences.  A maximum rating of 20 percent is warranted 
where there is persistent bleeding and secondary anemia, or 
with fissures.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The medical and lay evidence does not support a rating in 
excess of 10 percent.  

In December 2004, the veteran was seen at a VA outpatient 
clinic.  On examination some evidence of hemorrhoidal 
prolapse was noted.  There were no masses, or other 
pathology.  Laboratory studies did not reveal evidence of 
anemia. 

The veteran in January 2005 underwent a hemorrhoidectomy.

In a May 2005 VA examination the examiner noted that the 
veteran had undergone hemorrhoidectomies in 1980 and again in 
2005 at the VA Medical Center.  The veteran reported still 
having pain and bleeding from the surgery.  He further 
reported frequent rectal bleeding, anal itching, burning, 
pain, and difficulty passing stool.  He had no anal 
abscesses, diarrhea, swelling, tenesmus, or fecal 
incontinence.  The examiner noted anal or rectal stricture.  
There was no impairment due to hemorrhoids, an anorectal 
fistula, sphincter impairment, or rectal prolapse.  The 
veteran exhibited severe pain and tightening of the sphincter 
during digital examination. Several scars were noted on the 
perianal area with tenderness and pain on palpation.  The 
veteran was noted to have pain with prolonged sitting, and to 
have bleeding with defecation.  The diagnosis was status post 
hemorrhoidectomy with persistent pain and bleeding.  

At an August 2006 VA examination the veteran claimed 
continued pain and bleeding when he wiped, as well as foul 
smelling drainage at times from the rectum.  The examiner 
noted however that the veteran had not been diagnosed with 
any perianal abscesses.  He denied severe constipation, 
anemia, fevers, and chills.  Bleeding was not excessive and 
was noted only on toilet paper.  He reported pain with 
defecation. 

Examination revealed two rectal skin tags at 6 o'clock which 
were non tender.  There were no blood stains in his 
underwear.  The veteran exhibited pain and tightening of the 
sphincter during digital examination.  There were no internal 
hemorrhoids or masses.  Stool study was negative for occult 
blood.  The diagnosis was status post hemorrhoidectomy with 
pain on digital examination and episodic rectal bleeding.  No 
signs of anemia and no bleeding were noted on examination.  

The evidence confirms that the veteran has hemorrhoids, with 
symptoms that include burning, itching, and "occasional" 
bleeding.  However, throughout the appellate term no evidence 
was presented showing persistent bleeding with anemia, nor 
was there any fissures.  In the absence of lay or medical 
evidence of persistent bleeding with secondary anemia or 
fissures the criteria for a 20 percent rating are not met.  
See 38 C.F.R. § 4.114, DC 7336.  This is true for the entire 
rating period, and save for the actions already taken in 
prior rating decisions a staged rating is not in order.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.



ORDER

A rating in excess of 10 percent for hemorrhoids is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


